DETAILED ACTION
	The instant application having Application No. 16/743,587 has a total of 10 claims pending in the application, there are 2 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application CN201910102306.0 filed in the People’s Republic of China on 2/1/2019.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 1/15/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 4/9/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  However, the information disclosure statement filed fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Because of this, the reference believed to be “Official Notice” from the Taiwan Intellectual Property Office has not been considered.   

REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of operation data” at lines 4 and at lines 14-15 of the claim.  It is unclear if this is the same as the “operation data” at line 3 of the claim.  For purposes of prior art examination, the operation data has been treated as the same, i.e. “the plurality of operation data” has been interpreted as “the 
Claim 1 recites “the storage array” at lines 12-13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation has been treated as “[[the]] a storage array.”  Dependent claims 2-6 inherit this deficiency.  Appropriate correction is required.
Claim 1 recites “the operation data of the first logical disk” at line 16 of the claim.  It is unclear if this is the same as the “operation data” at line 3 of the claim.  The examiner believes “the operation data” at line 3 is different than “the operation data” at line 16.  These elements must be more clearly distinguished. Dependent claims 2-6 inherit this deficiency.  Appropriate correction is required.

Claim 3 recites “the updating of the link logical disk.”  There is insufficient antecedent basis for this limitation in the claim.  This phrase has been interpreted as “[[the]] updating of the link logical disk.”  
Claim 4 recites “the data.”  There is insufficient antecedent basis for this limitation in the claim, as several types of “data” are previously recited.  This phrase has been interpreted as “[[the]] data.”  
Claim 6 recites the limitation "the operation data accessing device" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation has been treated as “[[the]] an operation data accessing device.”  Dependent claims 7-10 inherit this deficiency.  Appropriate correction is required.
Claim 6 recites the limitation "the mapping operation data" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation has been treated as “[[the]] mapping operation data.”  Dependent claims 7-10 inherit this deficiency.  Appropriate correction is required.
Claim 7 recites the limitation "the request instruction" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation has been treated as “[[the]] a request instruction.”  Appropriate correction is required.
Claim 9 recites “the data.”  There is insufficient antecedent basis for this limitation in the claim, as several types of “data” are previously recited.  This phrase has been interpreted as “[[the]] data.”   Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al (US 2011/0047340).
	Regarding Claim 6, Olson teaches an operation data accessing method, comprising: 
	establishing a first logical disk (Virtual Disk Image File 51A of Fig. 1, Paragraph 0020) and a second logical disk (Snapshot 55 of Fig. 1, Paragraph 0026) in an operation data storage device (Network-Attached Storage (NAS) 20 of Fig. 1, which stores operation data “such as operating system files, application program files, data files, etc.,” Paragraph 0020); 
	establishing a link logical disk (VDIF copy 51B of Fig. 1) in the operation data accessing device (operation data accessing device corresponding to backup storage device 40 of Fig. 1); 
	receiving operation data and storing the operation data in the first logical disk (operation data “such as operating system files, application program files, data files, etc.,” are stored in the first logical disk and some operation data may be received through NFS interface 60, Paragraphs 0020-0023); 
	copying the operation data to the second logical disk when the first logical disk stores the operation data (a copy is performed when a snapshot 55 is taken, Paragraph 0026); 
	the second logical disk stores the mapping operation data (mapping operation data corresponding to “data structures contained in the virtual disk image file 51” which is used to make mapping information, Paragraph 0041); and 
	establishing a data link channel for accessing the mapping operation data (data channel 12 of Fig. 1).

	Regarding Claim 7, the cited prior art teaches the operation data accessing method according to claim 6, wherein the link logical disk stores the mapping operation data according to the request instruction (instruction received at step 401 of Fig. 3).
	Regarding Claim 8, the cited prior art teaches the operation data accessing method according to claim 6, wherein the link logical disk stores the mapping operation data periodically (the mapping data is stored whenever an instruction received at step 401 of Fig. 3).
	Regarding Claim 9, the cited prior art teaches the operation data accessing method according to claim 6, wherein the data is transmitted between the operation data accessing device and the operation data storage device under a non-internet protocol; the non-internet protocol is a storage access protocol (Paragraph 0030).
	Regarding claim 10, the cited prior art teaches the operation data accessing method according to claim 9, wherein the storage access protocol is an optical fiber protocol (Paragraph 0030).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Meiri teaches Detection of host connectivity for data migration in a storage system.
	Sethuramalingam et al teaches Self-organizing server migration to service provider systems.

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 1, Olson teaches an operation data accessing device (operation data accessing device corresponding to backup storage device 40 of Fig. 1), adapted for accessing data of an operation data storage device (operation data storage device corresponding to Network-Attached Storage (NAS) 20 of Fig. 1);
	 wherein an operation data collecting device (NFS interface 60 of Fig. 1) collects operation data from a plurality of devices (VMs 50 as shown on Fig. 1, which use operation data “such as operating system files, application program files, data files, etc.,” stored on NAS 20 of Fig. 1,  Paragraph 0020); 
	wherein the operation data collecting device transmits the plurality of operation data to the operation data storage device (shown on Fig. 1, where the NFS interface is used to transmit operation data collected from a user of the VM to NAS 20); 
	the operation data accessing device comprising: a non-internet protocol connection (Paragraph 0030), wherein the operation data accessing device communicates with the operation data storage device through the non-internet protocol connection module (connection 12 of Fig. 1).
	However, while the cited prior art teaches various modules (shown on Fig. 4), it does not teach other elements of the claims, including:
	the operation data storage device comprises a temporary storage module, a proxy management module, a proxy storage module, and a mirror module; 
	wherein the temporary storage module receives the plurality of operation data; 
	a first logical disk and a second logical disk are established in the proxy storage module; the location of the storage array on the first logical disk corresponds to the location of the storage array on the second logical disk; the proxy management module configures the plurality of operation data to be stored in the first logical disk according to the storage array location; 
	the operation data of the first logical disk generates mapping operation data via the mirror module; the second logical disk stores the mapping operation data; 
	the mapping operation data corresponds to the operation data of the first logical disk; a storage module storing a program code; and a processing module, calling the program code stored in the storage module, and performing the operation of establishing a link logical disk that establishes a data link channel for accessing the mapping operation data when the processing module detects that the non-internet protocol connection module is enabled.

	Therefore, claim 1 and the corresponding dependent claims would be allowable if made to overcome the rejections under 35 U.S.C. 112 set forth above.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-10 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135